                                    Case 8:19-cv-01425-DOC-KES Document 9-1 Filed 10/09/19 Page 1 of 1 Page ID #:66



                                       1

                                       2

                                       3

                                       4

                                       5

                                       6

                                       7

                                       8                            UNITED STATES DISTRICT COURT
                                       9                          CENTRAL DISTRICT OF CALIFORNIA
                                      10

                                      11   ERIC HATTEBERG, an individual,                 Civil Action No. 8:19-cv-01425-DOC-
2029 Century Park East, Suite 800




                                                                                          KES
  Los Angeles, CA 90067-2909




                                      12                               Plaintiffs,
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                                                                           [PROPOSED] ORDER
                                      13            vs.                                    GRANTING DEFENDANT
                                                                                           CAPITAL ONE BANK (USA),
                                      14   CAPITAL ONE BANK (U.S.A.), N.A.,                N.A.’S MOTION TO DISMISS
                                           assignee of HSBC Bank Nevada, N.A.              THE COMPLAINT
                                      15
                                                                       Defendant.
                                      16

                                      17

                                      18
                                                    After consideration of the pleadings, briefs, and oral argument presented, as
                                      19
                                           well as all other matters presented to the Court, the Court Rules as follows:
                                      20
                                                    The Court finds that Plaintiff’s Complaint fails to state a claim upon which
                                      21
                                           relief can be granted. The Court therefore GRANTS Defendant Capital One Bank
                                      22
                                           (USA) N.A.’s Motion to Dismiss the Complaint without leave to amend, pursuant to
                                      23
                                           Federal Rule of Civil Procedure 12(b)(6).
                                      24
                                                    IT IS SO ORDERED.
                                      25

                                      26
                                           DATED: ___________
                                      27                                                  Hon. David O. Carter

                                      28                                                 United States District Court Judge
                                           DMEAST #39066855 v1

                                                     [PROPOSED] ORDER GRANTING MOTION TO DISMISS THE COMPLAINT
